DISSENTING OPINION OF
MR. JUSTICE WOLF.
My 'reasons for dissenting in this case are somewhat similar to those set forth in the opinion of the court in the case of Dolores Julbe v. Guzmán, decided June 15, 1910. The law *581does not prohibit tbe naming of a brother. The court has a right to name anyone except the persons prohibited, namely, the father and the mother. It may be unwise for a court to' name a brother if he has opposing interests, but of the authority of the court to do so I have no doubt. Here a brother was named, and to avoid the proceedings without a showing of fraud or abuse of discretion appears unwarranted especially in an administrative proceeding.